Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered August 11, 1987, convicting him of murder in the second degree and manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the court did not err by declining to charge the jury that one of the People’s witnesses was, as a matter of law, an accomplice to felony murder. Although the witness in question was part of a group that participated in three earlier robberies, the witness’s presence at the scene of a fourth robbery gave rise only to a question of fact as to his accomplice status to felony murder which the court correctly left for the jury’s determination (see, *482People v Dorta, 46 NY2d 818; People v Rivera, 154 AD2d 630; cf., People v Cona, 49 NY2d 26). Furthermore, there is no evidence from which it could reasonably be inferred that the witness participated in or aided the defendant in intentional murder or manslaughter (see, People v Jones, 73 NY2d 902; People v Maldonado, 123 AD2d 788). Accordingly, the trial court correctly instructed the jury that, as a matter of law, the witness was not an accomplice to intentional murder or manslaughter. Bracken, J. P., Fiber, Sullivan and Rosenblatt, JJ., concur.